EXHIBIT A


SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



Exhibit 10.1


THIRD AMENDMENT TO
SENIOR CREDIT AGREEMENT
THIS THIRD AMENDMENT TO SENIOR CREDIT AGREEMENT, dated effective as of April 8,
2016 (the "Third Amendment"), is made and entered into between and among UNIT
CORPORATION, SUPERIOR PIPELINE COMPANY, L.L.C., UNIT DRILLING COMPANY, UNIT
PETROLEUM COMPANY, SUPERIOR PIPELINE TEXAS, L.L.C., and SUPERIOR APPALACHIAN
PIPELINE, L.L.C. (collectively, the "Borrowers"), the Lenders signatory parties
to this Third Amendment (individually a "Lender" and collectively, the
"Lenders") and BOKF, NA dba Bank of Oklahoma, as administrative agent for the
Lenders now or hereafter signatory parties thereto (the "Administrative Agent").
RECITALS:
A.    The Borrowers, the Lenders signatory thereto and the Administrative Agent
entered into that certain Senior Credit Agreement dated as of September 13,
2011, as amended by that certain First Amendment and Consent to Senior Credit
Agreement dated as of September 5, 2012 and as further amended by that certain
Second Amendment and Consent to Senior Credit Agreement dated as of April 10,
2015 (collectively, the "Existing Credit Agreement"), under which the Lenders
severally established certain Commitments set forth on the Lenders Schedule
annexed as Schedule 2 to the Existing Credit Agreement until the Facility
Termination Date, subject to the Maximum Credit Amount and the Borrowing Base.
B.    Borrowers have requested and the Required Lenders have agreed to amend
certain provisions of the Existing Credit Agreement all as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Third Amendment, and other good and valuable consideration,
receipt of which is acknowledged by the parties hereto, the parties agree as
follows:
1.    Pricing Schedule. Schedule 1 annexed to the Existing Credit Agreement is
deleted and replaced in its entirety by the revised Schedule 1 annexed to this
Third Amendment.
2.    Lenders Schedule. Schedule 2 annexed to the Existing Credit Agreement is
deleted and replaced in its entirety by the revised Schedule 2 annexed to this
Third Amendment with each Lender having the Commitment set forth opposite such
Lender's name on the replacement Schedule 2.
3.    Reduction of the Total Commitment and Maximum Credit Amount. Borrowers,
Lenders and Administrative Agent agree, stipulate and confirm that effective as
of the date of this Third Amendment (i) the Total Commitment is hereby reduced
from “$500,000,000” to "$475,000,000" and (ii) the Maximum Credit Amount is
hereby reduced from “$900,000,000” to “$875,000,000”, and from and after the
date of this Third Amendment all references in Section 2.1 of the Existing
Credit Agreement and elsewhere in the Existing Credit Agreement or any other
Loan Document to a Total Commitment and a Maximum Credit Amount shall, for all







--------------------------------------------------------------------------------



purposes, mean and refer to a Total Commitment of "$475,000,000" and a Maximum
Credit Amount of “$875,000,000”.
4.    Borrowing Base. From and after the effective date of this Third Amendment,
the reference in Section 2.6.1 of the Existing Credit Agreement to a Borrowing
Base of "$550,000,000" is deleted and replaced with a reference to the Borrowing
Base of "$475,000,000" until the next scheduled Determination Date (i.e.,
October 1, 2016). Borrowers, Lenders and Administrative Agent agree, stipulate
and confirm that the Borrowing Base, as, from and after the effective date of
this Third Amendment, will be $475,000,000 until such next scheduled
Determination Date. The parties acknowledge and agree that the redetermination
of the Borrowing Base as provided in this Section 4 of the Third Amendment shall
constitute the April 1, 2016 scheduled redetermination of the Borrowing Base
under the Existing Credit Agreement.
5.    Additional Definitions. Section 1.1 of the Existing Credit Agreement is
hereby amended to add thereto in alphabetical order the following definitions
which shall read in full as follows:
“Anti-Corruption Laws” mean, collectively, the FCPA, the UK Bribery Act of 2010,
and all other legal requirements and guidelines of any jurisdiction applicable
to any Credit Party from time to time concerning or relating to bribery or
corruption.
“Anti-Money Laundering Laws” mean, collectively, all applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar legal
requirements or guidelines, which in each case are issued, administered or
enforced by any Governmental Authority having jurisdiction over any Credit
Party.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.









2



--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Equity Interest” and “Equity Interests” mean, individually or collectively as
the context requires, shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such Equity
Interest.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time
“FCPA” means The United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95 213, §§101 104), as amended or replaced.
“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property and other Property (including
any Oil and Gas Property that constitutes real property) in favor of the
Administrative Agent (on behalf of the Lenders), which shall be in a form
reasonably satisfactory to the Administrative Agent, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the Loan
Documents.
“Pledge Agreement” means that certain Pledge Agreement executed and delivered by
Unit effective as of the date of the Third Amendment.
“Ratings Requirement” means Unit’s unsecured corporate rating is (i) BBB- or
better with respect to any rating issued by S&P (without negative outlook or
negative watch), or (ii) Baa3 or better with respect to any rating issued by
Moody’s (without negative outlook or negative watch), provided, if Unit only
satisfies one of the ratings set forth above, Unit shall still be deemed to have
satisfied the Ratings Requirement so long as Unit satisfies one of the two
ratings above and has an unsecured corporate rating of at least (x) BB+ with
respect to S&P (without negative outlook or negative watch), if Unit otherwise
satisfies the rating set forth in clause (ii) above and (y) Ba1 with respect to
Moody’s (without negative outlook or negative watch), if Unit otherwise
satisfies the rating set forth in clause (i) above.
“Sanctions” means, collectively, economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) any U.S.
Governmental Authority, including, without limitation, those administered by the
OFAC or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom; in each such case, as amended, supplemented or
substituted from time to time.
“Security Instruments” mean the Pledge Agreement, each Mortgage and all other
agreements, instruments, consents and certificates now or hereafter executed and
delivered by any Credit Party or other Person as security for the payment or
performance of the Obligations, as the same may be amended, modified, restated
or replaced from time to time.







3



--------------------------------------------------------------------------------



“Senior Indebtedness” means, with respect to the Borrowers on a consolidated
basis, the sum equal to (a) the principal amount of all outstanding Loans and
(b) all Material Indebtedness that is secured by a Lien, excluding any
Subordinated Debt or Indebtedness permitted under Section 7.2(v).
“Subordinated Debt” means (i) the Existing Subordinated Notes and (ii) all other
Indebtedness which is contractually subordinated in right of payment,
collection, enforcement and lien rights to the prior payment in full of the
Obligations on terms satisfactory to Administrative Agent, and includes
Indebtedness in the form of subordinated convertible debentures or subordinated
promissory notes.
“Third Amendment” means the Third Amendment to Senior Credit Agreement dated
April 8, 2016 among the Borrowers, the Administrative Agent and the Lenders
party thereto.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
6.    Amendment and Restatement of Definitions. The definitions of “Capitalized
Lease Obligations”, “Consolidated EBITDA”, “Consolidated Net Income”,
“Defaulting Lender”, and “Loan Documents”, respectively, contained in Section
1.1 of the Existing Credit Agreement are hereby amended and restated to read in
full as follows:
“Capitalized Lease Obligations” of a Person means the amount of the obligation
of that Person under Capitalized Leases which would be shown as a liability on
that Persons balance sheet prepared in accordance with GAAP; provided that (i)
any lease that was treated as an operating lease under GAAP at the time it was
entered into that later becomes a Capital Lease as a result of a change in GAAP
during the life of such lease, including any renewals, and (ii) any lease
entered into after the date of the Third Amendment that would have been
considered an operating lease under the provisions of GAAP, in each case, shall
be treated as an operating lease for all purposes under the Third Amendment,
provided further, in no event shall the aggregate amount of the obligations
under operating leases and/or leases addressed in clauses (i) and (ii) above
exceed $25,000,000.00.


“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
in determining Consolidated Net Income, (a) Consolidated Interest Expense, (b)
expense for income and income based taxes paid or accrued, (c) depreciation,
depletion, and amortization, all calculated on a consolidated basis, (d)
non-cash expenses of the Borrowers and their Subsidiaries associated with
stock-based plans reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period, (e) any net loss reducing
Consolidated Net Income in connection with any disposition of assets, (f) any
extraordinary, unusual or non-cash expenses or losses of Borrowers and their
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period, and (g) all other non-cash charges, minus
all non-cash income, added to Consolidated Net Income.

















4



--------------------------------------------------------------------------------



“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrowers and their Subsidiaries calculated on a consolidated
basis for such period; but there will not be included in Consolidated Net Income
(to the extent it otherwise would be included) any of the following: (a) any
after tax extraordinary gain or loss, along with any provisions for taxes on
such gain or loss and all related fees and expenses; (b) the cumulative effect
of a change in accounting principles; (c) any asset impairment write-downs on
Oil and Gas Properties under GAAP or SEC guidelines; (d) any consolidated
impairment charges recorded in connection with the application of ASC 350
"Goodwill and Other Intangibles;" (e) any unrealized non-cash gains or losses on
charges in respect of Rate Management Obligations or hedging obligations
(including those resulting from the application of ASC 815); (f) income or loss
attributable to discontinued operations (including operations disposed of during
such period whether or not such operations were classified as discontinued), (g)
all deferred financing costs written off, and premiums paid, in connection with
any early extinguishment of Indebtedness, (h) non-cash expenses of the Borrowers
and their Subsidiaries associated with stock-based plans reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and (i) any other non-cash charges; and provided further that if
the Borrowers and their Subsidiaries shall acquire or dispose of any Property
during such period, then Consolidated Net Income shall be calculated after
giving the pro forma effect to such acquisition or disposition in accordance
with GAAP approved by the Administrative Agent, as if such acquisition or
disposition had occurred on the first day of such period.


“Defaulting Lender” is amended by: (i) deleting the word “or” located
immediately before clause (e) as heretofore set forth therein; (ii) deleting the
period at the end of clause (e) as heretofore set forth therein and replacing
same with a comma; and (iii) adding the following immediately thereafter: “; or
(f) that has, or that has a direct or indirect parent company that has, become
the subject of a Bail-In Action.”
    
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the LC Applications, the Notes, the Letters of
Credit, each Subsidiary Guaranty, the Security Instruments and each compliance
certificate, Borrowing Notice, and Conversion/Continuation Notice executed by
Borrowers pursuant to this Agreement.


7.    Addition of New Section 5.22 to the Existing Credit Agreement. A new
Section 5.22 (EEA Financial Institutions) is hereby added to the Existing Credit
Agreement as follows:
“5.22    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.”
8.    Amendment to Section 6.10 to the Existing Credit Agreement. Section 6.10
(Compliance with OFAC Rules and Regulations) of the Existing Credit Agreement is
hereby amended by adding the following new subsections immediately after
subsection 6.01(b) as follows:
“(c)    No Credit Party has heretofore or will hereafter knowingly become
associated with or act on behalf of any Person that: (i) has used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) offered, paid, given, promised to
pay, authorized the payment of, or taken any action in furtherance of the
payment of anything of value directly or indirectly to a Government Authority or
any other Person to improperly influence the recipient’s action







5



--------------------------------------------------------------------------------



or otherwise to obtain or retain business or to secure an improper business
advantage; or (iii) violated or is in violation of any provision of any
Anti-Corruption Law.
(d)     Each Credit Party has implemented and maintains in effect policies and
procedures designed to promote compliance by such Credit Party and its
respective directors, officers and employees with Anti-Money Laundering Laws,
Anti-Corruption Laws and applicable Sanctions, and each Credit Party and their
respective officers and employees and, to the knowledge of each such Loan Party,
its directors, are in compliance with all Anti-Money Laundering Laws,
Anti-Corruption Laws and all applicable Sanctions in all material respects. No
Advance, other borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the other Loan Documents will
violate any Anti-Money Laundering Laws, any Anti-Corruption Laws, or any
applicable Sanctions.”
9.    Addition of New Section 6.11 to the Existing Credit Agreement. A new
Section 6.11 (Pledged Collateral) is hereby added to the Existing Credit
Agreement as follows:
“6.11    Pledged Collateral.


(a)
Subject to clause (c) below, the applicable Borrowers shall execute and deliver
to the Administrative Agent as additional security for the Obligations (and, if
necessary, shall cause any Subsidiary and each other applicable Person that is
Affiliated with any Person comprising the Borrowers and any Subsidiary, as
applicable, to execute and deliver to Administrative Agent), the following
additional Loan Documents and any related information and materials, and
Borrowers shall pay all costs and expenses in connection with Administrative
Agent negotiation, enforcement, amendment, administration, filing and recording
any such Security Instrument (including, without limitation, any mortgage or
intangible tax) and reviewing and evaluating any such related information and
materials:

 
(i)one or more Mortgages encumbering Oil and Gas Properties of the Credit
Parties and granting the Administrative Agent (on behalf of the Lenders) a
first-priority Lien interest (subject only to Permitted Encumbrances) therein
such that after giving effect thereto, the mortgaged Oil and Gas Properties will
represent at least 85% of the proved developed producing (discounted at present
worth at 8% (“PDP PW8”) total value of the Oil and Gas Properties evaluated in
the most recently completed reserve report or engineering report (as applicable)
after giving effect to exploration and production activities, acquisitions,
dispositions and production, all as determined by Administrative Agent in
accordance with Administrative Agent’s then-current practices, economic and
pricing parameters, methodology, assumptions, and prudent oil and gas banking
industry standards established by Administrative Agent from time to time for its
petroleum industry customers. All such Liens will be created and perfected by
and in accordance with the provisions of the Mortgages and UCC financing
statements, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficiently executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes with accurate and
complete legal descriptions (which instruments















6



--------------------------------------------------------------------------------



Administrative Agent shall then cause to be recorded, at Borrowers’ cost, in all
applicable jurisdictions as determined by Administrative Agent);


(ii) all documents, if any, required by the applicable jurisdictions for filing
in connection with the recording of any such Oil and Gas Properties Mortgage(s);


(iii) all title information and materials respecting the Oil and Gas Properties
that will be encumbered by such Mortgage(s). Borrowers shall at all times,
promptly following Administrative Agent’s request, provide Administrative Agent
title opinions, assurances or such other reasonable title information and data
requested by and/or reasonably acceptable to Administrative Agent to the extent
related to the Oil and Gas Properties and covering enough of the Oil and Gas
Properties so that the Administrative Agent shall have received together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least 85% of the PDP PW8 total value of the Oil and Gas
Properties evaluated in the most recently completed reserve report or
engineering report (as applicable). Without limitation of any of the foregoing,
but in furtherance thereof, a correct, complete and accurate schedule of the Oil
and Gas Properties that will be encumbered by such Mortgage(s) is attached to
and incorporated into this Third Amendment as Exhibit A hereto; and


(iv) the Pledge Agreement which shall provide the Administrative Agent (on
behalf of the Lenders) a first-priority Lien interest in all of the Equity
Interests of Superior Pipeline Company, L.L.C.


(b)
Subject to clause (c) below, in connection with each redetermination of the
Borrowing Base, the Administrative Agent shall review the reserve report or
engineering report (as applicable) and the list of current mortgaged Oil and Gas
Properties to ascertain and determine (in accordance with Administrative Agent’s
then-current practices, economic and pricing parameters, methodology,
assumptions, and prudent oil and gas banking industry standards established by
Administrative Agent from time to time for its petroleum industry customers)
whether the mortgaged Oil and Gas Properties represent at least 85% of the PDP
PW8 total value of the Oil and Gas Properties evaluated in the most recently
completed reserve report or engineering report (as applicable). In the event
that the mortgaged Oil and Gas Properties do not represent at least 85% of such
PDP PW8 total value, then the Borrowers shall, and, if necessary, shall cause
the Subsidiaries or any such other Persons to, grant to the Administrative
Agent, within thirty (30) days after written request from Administrative Agent
as security for the Obligations a first-priority Lien (subject only to Permitted
Encumbrances) interest on additional Oil and Gas Properties of the Credit
Parties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the mortgaged Oil and Gas Properties will represent
at least 85% of such PDP PW8 total value. All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages or other
Security Instruments, all in form and substance reasonably satisfactory to the


















7



--------------------------------------------------------------------------------



Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.


(c)
Notwithstanding the foregoing, the Credit Parties’ obligations under this
Section 6.11 shall not apply during any period in which Unit is in compliance
with the Ratings Requirement. Borrowers’ shall have the right to request
Administrative Agent, at Borrowers’ sole cost and expense, to release and/or
terminate any Security Instrument outstanding during any period in which
Borrowers are in compliance with the Ratings Requirement and, so long as no
Event of Default exists and Borrowers are in compliance with the Ratings
Requirement as of the date of such request and as of the effective date of such
release and/or termination, Administrative Agent shall record and/or file such
termination or otherwise cause such release to occur, provided, in the event at
any time from and after such release and/or termination, Borrowers’ fail to
satisfy (or remain in compliance with) the Ratings Requirement, Borrowers shall,
within thirty (30) days after notice thereof, execute and deliver (or cause to
be executed and delivered) all such Security Instruments as are required under
clauses (a) and (b) above as security for the Obligations. The rights granted
the Credit Parties under this section will be available from time to time to the
extent Unit satisfies the Ratings Requirement.



(d)
Any material failure by Borrowers or any other Credit Party or Person to timely
perform and comply with the covenants and requirements as set forth in this
Section 6.11 shall constitute an Event of Default under Section 10.1 of this
Agreement, provided, for purposes hereof, any failure by any Borrower, other
Credit Party or other Person to provide all information and materials respecting
the Oil and Gas Properties that will be encumbered by such Mortgage(s)
(including, without limitation, legal descriptions) or other information
necessary for Administrative Agent to properly record the Mortgage(s) within 60
days following the date of the Third Amendment (as such 60 days may be extended
by Administrative Agent in its sole discretion) shall constitute a material
failure under this Agreement.



10.    Amendment to Section 7.6 to the Existing Credit Agreement. Section 7.6
(Liens) of the Existing Credit Agreement is hereby amended by adding the
following at the end thereof:


“(xv) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;


(xvi) Liens reserved in or exercisable under any lease, license, sublease and
sublicense of Property to which any Borrower or any Subsidiary is a lessee
(including, without limitation, real property and intellectual property rights)
which was entered into in the ordinary course of business and which secures the
payment of rent or compliance with the terms of such lease, license, sublease or
sublicense; provided, that the rent under such lease, license, sublease and
sublicense is not then overdue and such Borrower or such Subsidiary is in
material compliance with the terms and conditions thereof;















8



--------------------------------------------------------------------------------



(xvii) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capital Lease Obligations or purchase money obligations
incurred to finance the acquisition, lease, improvement or construction of or
repairs or additions to, Property acquired or constructed in the ordinary course
of business, provided that such Liens are only in respect of the Property
subject to, and secure only, the respective Capital Lease Obligations or
purchase money obligations;


(xviii) Liens arising solely by virtue of any statutory or common law provisions
relating to customary banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve Systems of the United States (or any successor
entity) and no such deposit account is intended by any Borrower or any of their
respective Subsidiaries to provide collateral to the depository institution
(other than for the payment of administrative fees and expenses incurred in the
ordinary course of business in connection with the maintenance of such deposit
account) or any other Person (other than the Lenders or otherwise to secure the
Obligations);


(xix) Liens arising from UCC financing statement filings arising out of the Loan
Documents or regarding operating leases entered into by the Borrowers and Credit
Parties in the ordinary course of business, provided, that such Liens regarding
operating leases do not secure Indebtedness of any Borrower or any Subsidiary
and do not encumber any Property of any Borrower or any Subsidiary other than
the Property that is the subject of such grants and leases and items located
thereon;


(xx) Liens on Property at the time Borrowers or Credit Parties acquired the
Property, including any acquisition by means of a merger or consolidation with
or into any Borrowers or Credit Parties, provided that (w) such Liens shall be
created substantially simultaneously with the acquisition of the related
Property, (x) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, (y) the amount of Indebtedness secured
thereby is not increased and (z) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed one hundred percent (100%) of the original
price for the purchase of such Property at the time of purchase;


(xxi) Liens securing the Existing Subordinated Notes provided, that (x) such
Liens do not at any time encumber any Oil and Gas Property or any other Property
other than the Property originally secured by such Indebtedness, and (y) the
amount of Indebtedness secured thereby is not increased;


(xxii) Liens on pipelines or pipeline facilities that arise by operation of law;


(xxiii) Liens made in the ordinary course of business to secure liability to
insurance carriers respecting the financing of insurance premiums;























9



--------------------------------------------------------------------------------



(xxiv) Liens securing Financial Contracts subject to Section 7.9 of the Existing
Credit Agreement as amended by the Third Amendment;


(xxv) minor defects and irregularities in title to any Oil and Gas Property, so
long as such defects and irregularities do not secure Indebtedness, deprive the
applicable Borrower of any material right in respect of such Oil and Gas
Property or constitute a Material Adverse Effect (as determined by
Administrative Agent, in its sole discretion);


(xxvi) deposits of cash, securities or instruments (including payment or
performance bonds, but excluding appeal bonds) to secure the performance of
bids, trade contracts, leases, statutory obligations and other obligations of
like nature incurred in the ordinary course of business;


(xxvii) royalties, overriding royalties, reversionary interests, production
payments and similar burdens respecting the Oil and Gas Properties, which do not
constitute a Material Adverse Effect (as determined by Administrative Agent, in
its sole discretion);


(xxviii) sales contracts or other arrangements for the sale of oil, natural gas
and other hydrocarbons in the ordinary course of business which would not (when
considered cumulatively with the items referenced in clause referenced in clause
(xxvii) immediately preceding) constitute a Material Adverse Effect (as
determined by Administrative Agent, in its sole discretion);


(xxix) Liens to secure plugging and abandonment obligations, which do not
constitute a Material Adverse Effect (as determined by Administrative Agent, in
its sole discretion); and


(xxx) other Liens (if any) expressly permitted by the Oil and Gas Mortgages;


provided, in no event shall any Permitted Encumbrance encumber any Oil and Gas
Property other than a Lien in favor of the Administrative Agent (on behalf of
the Lenders) or Liens permitted in clause (xxix) above.”


11.    Amendment to Section 7.9 (Financial Contracts) of the Existing Credit
Agreement. Section 7.9 (Financial Contracts) of the Existing Credit Agreement is
hereby amended by (i) deleting the “; and” at the end of Section 7.9(i) thereof,
(ii) deleting the “.” at the end of Section 7.9(ii) thereof and inserting a “;
and” and (iii) adding the following at the end thereof:


‘(iii)    So long as no Event of Default shall exist either before or after
giving effect to such payment or posting, the Credit Parties shall have the
right to post-margin as and to the extent required under the terms of any
Financial Contract with a third party counterparty which is not a Lender or an
Affiliate of a Lender, provided, in no event shall the aggregate amount of any
margin or other posted security exceed $25,000,000 at any time.”





















10



--------------------------------------------------------------------------------



12.    Amendment to Section 7.14 to the Existing Credit Agreement. Section 7.14
(Prohibited Action) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:


“7.14 Prohibited Action. Without limiting anything contained in this Agreement
to the contrary, Borrowers will, and will cause each of its Subsidiaries to,
ensure that no person who owns a controlling interest in or otherwise controls
any Borrower or any Subsidiary is or shall be a Sanctioned Person. Borrowers
covenant and agree that they shall not use any proceeds of any Credit Extension
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the
Administrative Agent or any L/C Issuer) of any Anti-Money Laundering Laws, any
Anti-Corruption Laws, or any applicable Sanctions.”
13.    Amendment to Section 8.2 of the Existing Credit Agreement. Section 8.2
(Leverage Ratio) of the Existing Credit Agreement is deleted and replaced in its
entirety by the following:
“8.2    Leverage Ratio. Commencing with Unit’s fiscal quarter ending June 30,
2019, and for each fiscal quarter ending thereafter, Unit will not permit the
ratio, determined as of the end of each such applicable fiscal quarter, of (i)
Funded Debt to (ii) Consolidated EBITDA for the then most-recently ended rolling
four (4) fiscal quarters to be greater than 4.0 to 1.0.”
14.    Addition of New Section 8.3 to the Existing Credit Agreement. A new
Section 8.3 (Senior Indebtedness Ratio) is hereby added to the Existing Credit
Agreement as follows:
“8.3    Senior Indebtedness Ratio. Commencing with Unit’s fiscal quarter ending
March 31, 2016 and for each fiscal quarter thereafter through the fiscal quarter
ending March 31. 2019, Unit will not permit the ratio, determined as of the end
of each such applicable fiscal quarter, of (i) Senior Indebtedness to (ii)
Consolidated EBITDA for the then most-recently ended rolling four (4) fiscal
quarters to be greater than 2.75 to 1.0.”
    
15.    Amendment to Section 10.1 to the Existing Credit Agreement. Section 10.1
(Events of Default) of the Existing Credit Agreement is hereby amended by (i)
amending and restating Section 10.1.14 in its entirety and (ii) adding a new
Section 10.1.16 at the end of Section 10.1 as follows:
“10.1.14 Except to the extent expressly permitted by the Loan Documents, any
Subsidiary Guaranty fails to remain in full force or effect or any action is
taken to discontinue or to assert the invalidity or unenforceability of any
Subsidiary Guaranty, or any Subsidiary Guarantor fails to comply with any of the
terms or provisions of any Subsidiary Guaranty to which it is a party, or any
Subsidiary Guarantor denies that it has any further liability under any
Subsidiary Guaranty to which it is a party, or gives notice to such effect, or
any Subsidiary Guaranty shall be revoked or terminated or any Credit Party
attempts to revoke or terminate a Subsidiary Guaranty.”











11



--------------------------------------------------------------------------------



“10.1.16 Except to the extent expressly permitted by the Loan Documents, any
Security Instrument fails to remain in full force or effect and/or ceases to
create a valid and perfected first priority lien in and to the property subject
to such Security Instrument or any action is taken to discontinue or to assert
the invalidity or unenforceability of any Security Instrument, or any Credit
Party fails to comply with any of the terms or provisions of any Security
Instrument to which it is a party, or any Credit Party denies that it has any
further liability under any Security Instrument to which it is a party, or gives
notice to such effect, or any Security Instrument shall be revoked or terminated
or any Credit Party attempts to revoke or terminate a Security Instrument.”
16.    Post-Closing Obligations. The Credit Parties, Administrative Agent and
Lenders agree that the Credit Parties shall have 60 days following the date of
this Third Amendment to execute and deliver the Oil and Gas Mortgages required
under Section 6.11(a)(i) of the Credit Agreement as described under Paragraph 9
above (as such 60 days may be extended by Administrative Agent in its sole
discretion). Borrowers’ failure to deliver such Mortgages within the
post-closing time period provided above (as may be extended by Administrative
Agent in its sole discretion) shall constitute an immediate Event of Default
under the Credit Agreement and no additional notice or cure period shall apply
to such failure.
17.    Ratification of Representations, Warranties, Covenants and Other
Provisions. All of the remaining terms, provisions and conditions set forth in
the Existing Credit Agreement shall continue and remain in full force and effect
and are incorporated herein and ratified and adopted herein by reference
(including without limitation, the consents, waivers and other provisions of
Article XVII thereof). The Borrowers restate, confirm and ratify the warranties,
covenants and representations set forth in the Existing Credit Agreement and
further represent and warrant to the Administrative Agent and the Lenders as of
the date hereof (after giving effect to this Third Amendment) that (i) no
uncured Default or Event of Default exists under the Existing Credit Agreement,
as amended by this Third Amendment, (ii) Borrowers have all necessary power and
authority to execute, deliver and perform their respective obligations under
this Third Amendment; (iii) the execution, delivery and performance by the
Borrowers of this Third Amendment has been duly authorized by all necessary
action on their part; (iv) this Third Amendment has been duly executed and
delivered by the Borrowers and constitutes the legal, valid and binding
obligation of the Borrowers in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditor’s rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (v) the execution and delivery of this Third
Amendment by the Borrowers and the performance of their respective obligations
hereunder require no authorizations, approvals or consent, or registration or
filing with, or further action by, any Governmental Authority, except for those
that have been obtained or made and are in effect; and (vi) neither the
execution and delivery of this Third Amendment nor compliance with the terms
hereof will contravene, or result in a breach of, the charter, by-laws,
operating agreement or other corporate governance documents of the Borrowers,
any requirement of applicable law, any agreement or instrument to which the
Borrowers are a party or by which it is bound or to which it or its Property or
assets are subject, or constitute a default under any such agreement or
instrument.









12



--------------------------------------------------------------------------------



18.    Conditions Precedent. This Third Amendment will become effective as of
the date on which each of the following conditions precedent have been
satisfied:


a.    the Borrowers have signed and delivered, or caused to be signed and
delivered, to the Administrative Agent for the benefit of the Lenders, each of
the following:


i.counterparts of this Third Amendment;


ii.counterparts of the Pledge Agreement in form and substance satisfactory to
Administrative Agent;


iii.a favorable written closing opinion of counsel to the Borrowers (in the
event Borrowers use outside counsel such counsel will be acceptable to the
Administrative Agent), addressed to the Administrative Agent and the Lenders in
form, scope and substance reasonably satisfactory to the Administrative Agent;
and


iv.such good standing certificates and UCC searches concerning the Borrowers as
are required by the Administrative Agent.


b.     payment of all fees and expenses owed by Borrowers to the Administrative
Agent that have been billed and submitted to the Administrative Agent and Unit
as of the execution and delivery date hereof, including the reasonable
attorney's fees and expenses of legal counsel for the Administrative Agent, to
the extent billed; and


c.    counterparts of this Third Amendment have been signed by the Required
Lenders and delivered to the Administrative Agent.


19.    Fees and Costs. Borrowers agree to pay (i) to the Administrative Agent on
demand all costs, fees and expenses (including without limitation) reasonable
attorneys' fees and legal expenses incurred or accrued by the Administrative
Agent in connection with the preparation, negotiation, execution, closing,
delivery and administration of this Third Amendment and the transactions
contemplated hereby and (ii) to the Administrative Agent an amendment fee in an
amount pursuant to a separate fee letter between Administrative Agent and
Borrowers to be payable to Administrative Agent and each Lender consenting to
this Third Amendment (by execution hereof), which fee shall be deemed to be
fully earned and non-refundable as of the date hereof.
20.    Effect on Credit Documents. Except only as amended in this Third
Amendment, the Existing Credit Agreement and all other Loan Documents remain in
full force and effect as originally executed and are hereby ratified, confirmed
and continued for all purposes. Nothing in this Third Amendment shall act as a
waiver of any of the Administrative Agent's or any Lender's rights under the
Loan Documents as amended, including the waiver of any default or event of
default, however denominated. Borrowers acknowledge and agree that this Third
Amendment shall in no manner impair or affect the validity or enforceability of
the Existing Credit Agreement, as amended by this Third Amendment. This Third
Amendment is a Loan Document for the purposes of the provisions of the other
Loan Documents. Without limiting the foregoing, any breach of representations,
warranties and covenants under this Third Amendment shall be a









13



--------------------------------------------------------------------------------



Default or Event of Default under Article 10 of the Existing Credit Agreement.
All references to the “Credit Agreement” in any document, instrument, agreement,
or writing shall be deemed to refer to the Existing Credit Agreement as amended
by this Third Amendment.


21.    Undefined Terms/Recitals. Any capitalized term used herein but not
otherwise defined shall have the meaning given to such term in the Existing
Credit Agreement. The Recitals set forth in this Third Amendment are, by this
reference, incorporated into and deemed a part of this Third Amendment.
22.    Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic
transmission (e.g., pdf) shall be effective as delivery of a manually executed
counterpart hereof.
23.    No Course of Dealing. This Third Amendment shall not establish a course
of dealing or be construed as evidence of any willingness or commitment on the
part of Administrative Agent or any Lender to agree to other or future
amendments to or modifications of the Credit Agreement or other Loan Documents.
24.    Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
25.    ENTIRE AGREEMENT. THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Signature Page Follows]

























14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered, effective as of the day and year first above
written.
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
SUPERIOR PIPELINE TEXAS, L.L.C., an Oklahoma limited liability company, and
SUPERIOR APPALACHIAN PIPELINE, L.L.C., an Oklahoma limited liability company




By: /s/ Larry D. Pinkston
Larry D. Pinkston, President of each of UNIT CORPORATION,
UNIT PETROLEUM COMPANY,
UNIT DRILLING COMPANY, and
as Chairman of
SUPERIOR PIPELINE COMPANY, L.L.C.,
and as manager of
SUPERIOR APPALACHIAN PIPELINE, L.L.C.,
and
SUPERIOR PIPELINE TEXAS, L.L.C.


7130 South Lewis Avenue, Suite 1000
Tulsa, Oklahoma 74136
Attention: Larry Pinkston
Telephone: (918) 493-7700
Facsimile: (918) 493-7711


    













3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------





By signing below, each of the undersigned (a) acknowledges, consents and agrees
to the execution, delivery and performance by the Borrowers of this Third
Amendment, (b) acknowledges and agrees that its obligations in respect of its
Subsidiary Guaranty (i) are not released, diminished, waived, modified, impaired
or affected in any manner by this Third Amendment or any of the provisions
contemplated herein and (ii) cover the Commitments as amended and modified by
this Third Amendment, (c) ratifies and confirms its obligations under its
Subsidiary Guaranty, (d) acknowledges and agrees that it has no claim or offsets
against, or defenses or counterclaims to, its Subsidiary Guaranty and (e)
acknowledges and agrees that notwithstanding anything in its Subsidiary Guaranty
to the contrary, “Guaranteed Obligations” as defined in its Subsidiary Guaranty
with respect to such Subsidiary Guarantor shall not include Excluded Swap
Obligations.
UNIT TEXAS COMPANY
UNIT DRILLING AND EXPLORATION COMPANY, PRESTON COUNTY GAS GATHERING, L.L.C. and
PETROLEUM SUPPLY COMPANY,


By:/s/ Mark E. Schell
Mark E. Schell, Senior Vice President



3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender


By: /s/ Pam Schloeder
Pam Schloeder
Senior Vice President






101 East Second Street
Bank of Oklahoma Tower -8th floor/Energy Department
One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 588-6012
Facsimile: (918) 588-6880



3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



COMPASS BANK, a Lender


By: /s/ Kathleen J. Bowen
Kathleen J. Bowen
Managing Director






2200 Post Oak Blvd.
21st Floor
Houston, Texas 77056
Telephone: (713) 968-8273



3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., a Lender


By: /s/ Bryan Heller
Bryan Heller
Director






One Bryant Park, NY1-100-18-07
New York, New York 10036
Telephone: (646) 855-1833

3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC., a Lender


By: /s/ Kevin Utsey
Kevin Utsey
Director




    
BMO Capital Markets/Houston Agency
700 Louisiana Street, Suite 2100
Houston, Texas 77002
Telephone: (713) 546-9720
Facsimile: (713) 223-4007

3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., a Lender




By: /s/ David C. Brooks
David C. Brooks
Director




    
1445 Ross Avenue
Suite 4500
MAC T9216-451
Dallas, TX 75202
Telephone: (214) 721-8219
Facsimile: (214) 721-8215

3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



COMERICA BANK, a Lender


By: /s/ Brandon M. White
Brandon M. White
Vice President






1717 Main Street
Dallas, Texas 75201
Telephone: (214) 462-4418

3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, a Lender




By: /s/ Trudy W. Nelson
Trudy W. Nelson
Authorized Signatory


By: /s/ Richard Antl
Richard Antl
Authorized Signatory






333 Clay Street, Suite 4510
Three Allen Center
Houston, Texas 77002
Telephone: (713) 210-4103
Facsimile: (713) 210-4129



3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, a Lender


By: /s/ Terry Donovan
Terry Donovan
Managing Director






The Bank of Nova Scotia/Houston Branch
711 Louisiana Street, Suite 1400
Houston, Texas 77002
Telephone: (713) 752-0900
Facsimile: (713) 752-2425

3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



TORONTO DOMINION (NEW YORK), LLC,
a Lender




By: /s/ Rayan Karim
Rayan Karim
Authorized Signatory




    
Toronto Dominion (New York), LLC
31 West 52nd Street, 21st Floor
New York, NY 10019-6101
Telephone: (416) 983-5700
Facsimile: (416) 983-0003



3rd Amendment to Credit
Agreement Signature Page



--------------------------------------------------------------------------------



SCHEDULE 1
PRICING SCHEDULE




Applicable
Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Eurodollar Rate
2.00%
2.25%
2.50%
3.00%
Floating Rate
0.75%
1.00%
1.25%
1.50%





Applicable
Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Commitment Fee
Rate
0.50%
0.50%
0.50%
0.50%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


"Level I Status" exists at any date if the Borrowing Base Usage Percentage on
such date is less than 50%.


"Level II Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.


"Level III Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 75% and less than 90%.


"Level IV Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 90%.


"Status" means either Level I Status, Level II Status, Level III Status or Level
IV Status.


The Applicable Margin and Commitment Fee Rate will be determined on a daily
basis in accordance with the foregoing table based on the Borrowing Base Usage
Percentage on such day. (Notwithstanding the fact Unit may have designated a
lower commitment amount.)





--------------------------------------------------------------------------------



SCHEDULE 2
LENDERS SCHEDULE


Lender
Total
Commitment
Pro Rata Share
BOK (BOKF, NA dba Bank of Oklahoma)
$80,750,000
 17.00%
Compass Bank
$80,750,000
17.00%
BMO Harris Financing, Inc.
 $71,250,000
15.00%
Bank of America, N.A.
 $71,250,000
15.00%
Wells Fargo Bank, N.A.
  $38,000,000
8.00%
Comerica Bank
$38,000,000
8.00%
CIBC
$38,000,000
8.00%
Toronto Dominion (New York), LLC
$38,000,000
8.00%
The Bank of Nova Scotia
$19,000,000
4.00%
 
 
 
TOTAL
$475,000,000.00
100.00000%








--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
1


OK
GRADY
HARPER-THOMAS 1H-19 NWD14
96.9657
%
77.4909
%
2


TX
POLK
EPSTEIN GU #8H
100
%
75.8303
%
3


TX
POLK
PARKER GU #5H NWD15
75
%
57.5895
%
4


TX
POLK
ALLAR GU #1 NWD13
100
%
75.265
%
5


OK
GRADY
POWERS 1H-15 MCHD (NWD14)
90.6631
%
73.4549
%
6


TX
POLK
EPSTEIN GU #9H
100
%
75.8303
%
7


TX
POLK
EPSTEIN GU #7H NWD15
100
%
75.83
%
8


OK
GRADY
HARPER-THOMAS 2H-19 CNVTD PUD
96.9919
%
77.5105
%
9


TX
HEMPHILL
CARR #1435H (NWD 14)
100
%
79.25
%
10


OK
GRADY
MCGUFFIN 1H-19 (NWD15)
92.2872
%
75.4165
%
11


TX
POLK
EPSTEIN GU #4 NWD12
100
%
75.8303
%
12


TX
POLK
JACKSON GAS UNIT #1 NWD14
84.3601
%
65.1355
%
13


OK
GRADY
ROSEY HAVENSTRITE 1H-30 CNVTD PUD
79.6068
%
63.2444
%
14


TX
HARDIN
PAVEY W 1H NWD16
99.7478
%
74.8108
%
15


TX
ROBERTS
MCMORDIE 26 #2H (CNV PUD)
100
%
83.4277
%
16


OK
GRADY
HAZEL 2H-24 CNVTD PUD
94.421
%
75.9226
%
17


TX
HEMPHILL
CARR #1433H (NWD 14)
100
%
79.25
%
18


OK
GRADY
SCHENK TRUST 1-8PH (NWD15)
96.6927
%
76.1486
%
19


TX
POLK
WING #3 NWD09
87.2495
%
68.0546
%
20


OK
GRADY
ELLEN 2H-20 CNVTD PUD
98.3912
%
79.9429
%
21


TX
POLK
WING #14 NWD15
75
%
58.5
%
22


TX
POLK
EPSTEIN #1 NWD11
99.9498
%
75.7919
%
23


OK
GRADY
ELLEN 1H-20 (NWD14)
98.3912
%
79.9429
%
24


OK
GRADY
SCHENK 17 #2H (NWD 15)
54.0495
%
43.8986
%
25


OK
OKLAHOMA
SW OKLAHOMA CITY UNIT
86.3402
%
70.5891
%
26


TX
ROBERTS
MCMORDIE #2601H
70.3125
%
61.1621
%
27


OK
GRADY
BROWN 1-11H (NWD15)
92.3004
%
74.7483
%
28


TX
ROBERTS
FLOWERS A 4 #1H (CNV PUD)
89.1375
%
66.8531
%
29


TX
POLK
BLACK STONE O-2 NWD14
100
%
75
%
30


TX
POLK
BLACK STONE R-2 NWD15
100
%
75
%
31


TX
POLK
EPSTEIN GU #3 NWD12
99.9498
%
75.7922
%
32


TX
ROBERTS
CHAMBERS, FM #4H (CNV PUD)
80
%
70
%
33


TX
ROBERTS
MAHLER 108 #1H (CNV PUD)
63.1157
%
47.3367
%
34


TX
POLK
EPSTEIN GU #6 NWD15
100
%
75.83
%
35


TX
ROBERTS
MAHLER #14H (CNV PUD)
100
%
87.5
%
36


TX
HEMPHILL
CARR #1434H (NWD 14)
100
%
79.25
%
37


OK
GRADY
EARL 2H-30 MCHD NWD14
79.6068
%
63.2443
%
38


TX
HEMPHILL
VOLLMERT #9H (CNV PUD)
100
%
87.5
%
39


TX
HEMPHILL
MEEK #6836H (NWD 14)
100
%
79.25
%
40


TX
HEMPHILL
JONES AMOCO 3 #18H (NWD 14)
70.125
%
66.7149
%
41


OK
GRADY
HARPER-THOMAS 3H-19 CNVTD PUD
96.9919
%
77.5105
%
42


OK
GRADY
HAZEL 1-24PH (NWD14)
94.421
%
75.9226
%
43


TX
OCHILTREE
MCGARRAUGH B #7H (CNV PUD)
90
%
67.5
%
44


TX
HEMPHILL
MEEK #6838H (NWD 14)
100
%
79.25
%
45


OK
GRADY
ROSEY HAVENSTRITE 2H-30 NWD15
87.8106
%
69.6547
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
46


TX
ROBERTS
MAHLER #12H (CNV PUD)
99.9498
%
87.456
%
47


TX
HEMPHILL
PRATER 33 #2H (NWD 13)
80.781
%
60.7152
%
48


TX
ROBERTS
MAHLER 107 #1H (NWD 13)
47.5
%
38
%
49


TX
ROBERTS
WATERFIELD JB #3 (CNV PUD)
99.758
%
84.183
%
50


TX
ROBERTS
CHAMBERS, FM #2HR (CNV PUD)
50
%
43.75
%
51


TX
ROBERTS
MAHLER #15H (CNV PUD)
100
%
87.5
%
52


TX
HEMPHILL
JARVIS A #6H (CNV PUD)
50
%
43.25
%
53


TX
HEMPHILL
MEEK #6837H (CNV PUD)
100
%
79.25
%
54


TX
ROBERTS
MCMORDIE 26 #3H (NWD 13)
100
%
86.9922
%
55


OK
ELLIS
ERIN 4-1H
77.5235
%
65.2008
%
56


TX
NEWTON
FOLEY TRAM #1 (NWD14)
80
%
60.8
%
57


TX
HEMPHILL
WRIGHT 122 #1H (NWD 12)
28.85
%
23.4406
%
58


TX
HEMPHILL
VOLLMERT #8H (NWD 12)
100
%
87.5
%
59


TX
HEMPHILL
HALEY 153 #1 (CNV PUD)
34.9824
%
30.2598
%
60


OK
GRADY
ALLEN 16-1H (NWD13)
28.7507
%
23.0034
%
61


OK
BEAVER
KACHEL FAMILY B -1H(2014 CNVTD PUD))
98.0519
%
78.2381
%
62


TX
ROBERTS
WATERFIELD B 100 #1H (CNV PUD)
100
%
88.2813
%
63


TX
TYLER
WILDWOOD GU B-4 NWD11
99.9498
%
74.9623
%
64


OK
GRADY
EZRA FLOWERS 1H-20 (CNVTD PUD)
98.3912
%
79.9428
%
65


TX
ROBERTS
WATERFIELD C #13H (CNV PUD)
100
%
88.2813
%
66


TX
POLK
PARKER GU #3 (CVTDPUD)
75
%
57.5895
%
67


TX
HEMPHILL
NOAH #819H (CNV PUD)
100
%
78.5383
%
68


TX
HEMPHILL
JARVIS A #3 (NWD 08)
69.8667
%
60.4347
%
69


TX
HEMPHILL
CAMPBELL 39 #3H (NWD 14)
70.4348
%
52.5682
%
70


TX
ROBERTS
WATERFIELD #10H (CNV PUD)
100
%
86.7188
%
71


TX
HEMPHILL
HOWE GENE #1
100
%
71.875
%
72


TX
ROBERTS
VOLLMERT B #12H (CNV PUD)
100
%
87.5
%
73


TX
HEMPHILL
VOLLMERT #7H (CNV PUD)
99.9498
%
87.456
%
74


OK
TEXAS
MERRY #1 (NWD 06)
98.1892
%
78.9021
%
75


TX
LIPSCOMB
STANLEY 249 #5H (CNV PUD)
75
%
58.6069
%
76


TX
OCHILTREE
MCGARRAUGH B #6H (CNV PUD)
90
%
67.5
%
77


OK
LATIMER
MAXEY #7 NWD08
56.3548
%
42.4112
%
78


OK
LATIMER
LIVELY #7 CVTDPUD
29.7028
%
24.7219
%
79


TX
HARDIN
RICE UNIVERSITY WM #1
99.7787
%
72.0875
%
80


OK
GRADY
SINGLETON TR 3H-36 MCHD (NWD15)
89.3938
%
70.8512
%
81


OK
LATIMER
LIVELY #8X CVTDPUD
33.2696
%
27.6383
%
82


TX
HEMPHILL
CARR #1306H
100
%
79.25
%
83


TX
POLK
EPSTEIN GU #2 NWD11
99.9498
%
75.7922
%
84


TX
ROBERTS
WATERFIELD B 100 #3H (CNV PUD)
100
%
88.2813
%
85


OK
OKLAHOMA
CAPITOL HILL 16C-2
55.4755
%
44.3153
%
86


TX
HEMPHILL
HOBART RANCH #1
75
%
65.625
%
87


OK
GRADY
HIRAM 1H-13 CNVTD PUD
86.4171
%
70.139
%
88


TX
HEMPHILL
SHALLER, FRANK #7H (NWD 09)
69.7996
%
60.3767
%
89


TX
ROBERTS
VOLLMERT B #10H (CNV PUD)
99.9498
%
87.456
%
90


TX
ROBERTS
MCMORDIE 26 #4H (CNV PUD)
100
%
86.9922
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
91


TX
HEMPHILL
ISAACS D #3H (CNV PUD)
84.2271
%
73.2987
%
92


TX
HEMPHILL
MEEK #6834H (NWD 13)
100
%
79.25
%
93


TX
ROBERTS
WATERFIELD 112 #1H (NWD 12)
100
%
86.3281
%
94


TX
ROBERTS
WATERFIELD C #14H (NWD 12)
100
%
88.2813
%
95


TX
HEMPHILL
GEORGE A 45 #10H (CNV PUD)
93.6217
%
72.1927
%
96


TX
ROBERTS
CHAMBERS, FM A 122 #8H (NWD 14)
50
%
43.75
%
97


TX
ROBERTS
WATERFIELD A #8H (NWD 12)
80
%
66.7
%
98


OK
ELLIS
FRITZ 31-3H
100
%
81.8357
%
99


OK
LATIMER
CLAUDE #1 NWD09
96.5771
%
77.5641
%
100


TX
HEMPHILL
GEORGE A 45 #8H (NWD 12)
92.6563
%
71.443
%
101


OK
ELLIS
SHERRILL 3-4H
93.5317
%
74.8519
%
102


OK
LATIMER
CLAUDE #2 (CNVTD PUD)
96.7342
%
77.6903
%
103


TX
ROBERTS
VOLLMERT B #13H (CNV PUD)
100
%
87.5
%
104


TX
HEMPHILL
WEBB ESTATE, A #3H (CNV PUD)
82.897
%
62.1728
%
105


TX
ROBERTS
WATERFIELD C #15H (CNV PUD)
100
%
88.2813
%
106


OK
ELLIS
LAVADA 34-4H
96.875
%
76.251
%
107


TX
ROBERTS
WATERFIELD #3U
98.5134
%
85.4301
%
108


OK
ELLIS
MARGARET 1-2H
100
%
78.5919
%
109


OK
ELLIS
SHERRILL 2-4H
75
%
59.7821
%
110


TX
ROBERTS
WATERFIELD C #10H (CNV PUD)
99.9498
%
88.2373
%
111


TX
HEMPHILL
BROWN, JT B #13HX (NWD 10)
49.938
%
44.1963
%
112


TX
HEMPHILL
PRATER 33 #4H (NWD 14)
80.781
%
60.7152
%
113


TX
ROBERTS
WATERFIELD #9H (CNV PUD)
99.8759
%
86.6121
%
114


TX
ROBERTS
VOLLMERT, JC #12H (CNV PUD)
69.9648
%
60.5234
%
115


OK
ELLIS
LAVADA 34-2H
96.875
%
76.251
%
116


TX
ROBERTS
MCMORDIE 87 #9H (CNV PUD)
30.8942
%
25.4127
%
117


TX
ROBERTS
LIPS A #6
98.5134
%
73.885
%
118


TX
HEMPHILL
WEBB A #5H (NWD 14)
98.3
%
73.725
%
119


OK
GRADY
GB RANCH 2H-30 CNVTD PUD
87.8073
%
69.6522
%
120


TX
ROBERTS
MAHLER 106 #7H (CNV PUD)
38.0814
%
28.3679
%
121


TX
HEMPHILL
WEBB ESTATE, A #6190H (NWD 11)
82.9583
%
62.2187
%
122


TX
ROBERTS
MCMORDIE #2501H
70.3125
%
61.1621
%
123


TX
HEMPHILL
CAMPBELL 39 #2H (NWD 14)
70.4348
%
52.5682
%
124


TX
ROBERTS
CHAMBERS, FM #3H (NWD 14)
80
%
70
%
125


TX
LIPSCOMB
STANLEY 249 #3H (CNV PUD)
75
%
58.6069
%
126


TX
POLK
WING #9 NWD10
99.8759
%
77.9032
%
127


TX
ROBERTS
MCMORDIE 25 #2H (CNV PUD)
100
%
84.3184
%
128


TX
HEMPHILL
SHALLER, FRANK #8H (NWD 13)
50
%
43.25
%
129


TX
HEMPHILL
WRIGHT 122 #2H (NWD 12)
28.85
%
23.4406
%
130


TX
POLK
BLACK STONE O-1 NWD13
100
%
75
%
131


OK
ELLIS
MANSKE 34-2HX
100
%
78.4441
%
132


TX
ROBERTS
WATERFIELD A #7H (NWD 10)
69.9132
%
58.2901
%
133


OK
LATIMER
SCHARFF #5 CVTDPUD
12.6005
%
9.5629
%
134


OK
ELLIS
ERIN 4-2H
77.5235
%
65.2008
%
135


OK
LATIMER
MAXEY #6 NWD07
42.2983
%
31.6893
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
136


TX
LIPSCOMB
BRILLHART 910 #3H (CNV PUD)
100
%
75
%
137


OK
LATIMER
OTHO #1-18(R)
53.7251
%
42.3464
%
138


TX
HEMPHILL
WEBB 187 #1H (CNV PUD)
99.9498
%
74.9623
%
139


TX
HEMPHILL
WEBB A #4H (CNV PUD)
82.897
%
62.1728
%
140


TX
HEMPHILL
WEBB #4-188H (CNV PUD)
82.9583
%
62.2187
%
141


OK
OKLAHOMA
CAPITOL HILL 16B-6H (NWD10)
81.8339
%
69.9871
%
142


OK
ELLIS
SHERRILL 2-5H
75
%
59.7821
%
143


OK
LATIMER
COX #4 NWD 02
61.368
%
47.5735
%
144


OK
GRADY
MARY 1H-18 CNVTD PUD
72.0066
%
56.6001
%
145


OK
ELLIS
NELSON 35-4H
100
%
78.7107
%
146


TX
HEMPHILL
WEBB #5-188H (NWD 11)
82.9583
%
62.2187
%
147


OK
OKLAHOMA
CAPITOL HILL 16C-3
55.4755
%
44.315
%
148


OK
ELLIS
EHRLICH 11-6H
93.75
%
73.6906
%
149


OK
GRADY
WHITE 6 #2VH MCHD (NWD14)
55.0073
%
44.8979
%
150


OK
GRADY
CHESTER 1H-29 NWD15
89.4584
%
67.9273
%
151


TX
HEMPHILL
ETHEREDGE A 46 #5H (NWD 14)
92.3936
%
74.9202
%
152


TX
POLK
BLACK STONE N-1 NWD12
100
%
75
%
153


TX
POLK
GILLY GU #1 NWD13
100
%
75
%
154


OK
DEWEY
AMY #1-34
43.5983
%
32.6731
%
155


TX
ROBERTS
MAHLER B #4H (NWD 11)
69.9648
%
56.8471
%
156


TX
OCHILTREE
MCGARRAUGH B #8H (NWD 13)
90
%
67.5
%
157


TX
ROBERTS
WATERFIELD JB #5H (NWD 10)
69.9132
%
58.9978
%
158


TX
HEMPHILL
WRIGHT 122 #3H (CNV PUD)
28.85
%
23.4406
%
159


OK
ELLIS
SHERRILL 3-3H
93.5317
%
74.8519
%
160


OK
CUSTER
BAUER 1-14
91.8246
%
76.2446
%
161


OK
DEWEY
MOORE C1-31 (NWD08)
85.4035
%
69.7835
%
162


TX
ROBERTS
MAHLER #10 (CNV PUD)
99.8096
%
87.3334
%
163


TX
ROBERTS
FLOWERS C 6 #18H (CNV PUD)
89.1375
%
66.8531
%
164


OK
GRADY
CODY 1H-36 (CNVTD PUD)
68.5011
%
55.1764
%
165


TX
OCHILTREE
LIPS A #2
98.5134
%
73.885
%
166


TX
ROBERTS
MAHLER 106 #5H (CNV PUD)
52.6119
%
42.3007
%
167


OK
ELLIS
HARRELL 7-3H
84.375
%
71.6585
%
168


TX
ROBERTS
WEBB A #6H (NWD 14)
98.3
%
73.725
%
169


TX
HEMPHILL
HOWE GENE #3
100
%
71.875
%
170


OK
LATIMER
COX #2
85.8786
%
68.11
%
171


TX
HEMPHILL
SHALLER, FRANK A #5H (NWD 10)
49.938
%
43.1963
%
172


TX
HEMPHILL
ETHEREDGE A 46 #4H (CNV PUD)
89.6305
%
72.5348
%
173


TX
OCHILTREE
SWINK 119 #1H
100
%
84.3746
%
174


TX
ROBERTS
WATERFIELD C #7 (CNV PUD)
99.6975
%
88.0165
%
175


TX
HEMPHILL
HOSTUTLER #4 (NWD 00)
99.4
%
80.7625
%
176


OK
CUSTER
LASH 1-24 (NWD07)
96.9205
%
78.1639
%
177


OK
GRADY
SEIBOLD 1H-2 (NWD14)
9.0447
%
7.3223
%
178


OK
LATIMER
BLACK #3 NWD08 MID ATOKA
87.6444
%
70.0586
%
179


OK
ELLIS
GIBBS 30-4H
100
%
84.3719
%
180


OK
ELLIS
HOUGH 35-3H
100
%
78.7742
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
181


TX
ROBERTS
VOLLMERT B #3 (NWD 00)
99.4
%
86.975
%
182


OK
ELLIS
NELSON 35-5H
100
%
78.7107
%
183


OK
ELLIS
MANSKE 34-3H
100
%
78.4441
%
184


OK
LATIMER
MARTIN #5 NWD08
74.4074
%
58.539
%
185


TX
HEMPHILL
LINDLEY, JB #2H (NWD 12)
85
%
68
%
186


OK
CUSTER
FRIZZELL 1-32
67.1161
%
56.2692
%
187


TX
HEMPHILL
GEORGE A 45 #9H (CNV PUD)
92.6563
%
71.443
%
188


OK
ELLIS
MARGARET 1-3H
100
%
78.5919
%
189


OK
ELLIS
KLEIN 33-3H
68.9829
%
54.2969
%
190


OK
ELLIS
SAM B 23-5HX
82.975
%
63.816
%
191


TX
HEMPHILL
JARVIS A #5H (NWD 10)
34.9566
%
30.2374
%
192


TX
HEMPHILL
TEAGUE #3H (NWD 12)
97.9167
%
76.6667
%
193


OK
LATIMER
COX #7 CVTDPUD
63.2798
%
49.0468
%
194


OK
LATIMER
THORNTON #2 CVTDPUD
57.499
%
46.7179
%
195


TX
HEMPHILL
PRATER 33 #6H (NWD 14)
80.781
%
60.7152
%
196


TX
HEMPHILL
VOLLMERT C #3 (CNV PUD)
99.6112
%
80.9341
%
197


OK
ELLIS
MILTON 26-3H
90.8693
%
71.5238
%
198


TX
HEMPHILL
ISAACS D #2H (NWD 12)
63.0918
%
54.8053
%
199


OK
GRADY
CLAIBORNE 5-3H CNVTD PUD
35.0847
%
27.1
%
200


OK
CUSTER
PAULINE #2-13
42.6018
%
33.6574
%
201


OK
ELLIS
KLEIN 33-2H
68.9829
%
54.2969
%
202


TX
LIPSCOMB
STANLEY 249 #4H (NWD 13)
75
%
58.6069
%
203


OK
ELLIS
EHRLICH 11-5H
93.75
%
73.6906
%
204


TX
REEVES
FRASER 57-T1-39 1H
—
%
6.25
%
205


OK
ELLIS
MILTON 26-5H *4TH WELL*
90.8693
%
71.5238
%
206


OK
CADDO
HENDRICKS #2-10
15.3227
%
11.4473
%
207


OK
LATIMER
HARDING #2 (NWD00)
67.8043
%
50.2053
%
208


TX
ROBERTS
VOLLMERT C #2 (CNV PUD)
99.581
%
80.9096
%
209


TX
HEMPHILL
NOAH #816H
100
%
77.815
%
210


OK
CADDO
ALLEN RANCH #2-11
12.9206
%
9.6905
%
211


TX
LIPSCOMB
SCHULTZ D #6H (CNV PUD)
24.9284
%
21.8124
%
212


TX
ROBERTS
WATERFIELD A #9H (CNV PUD)
50
%
41.6875
%
213


OK
ELLIS
GILSON 25 1H
90.6836
%
70.1347
%
214


OK
GRADY
NORGE MARCHAND SAND UNIT
2.9857
%
2.3917
%
215


OK
ELLIS
STUBBS 12-3H
71.8579
%
58.8875
%
216


OK
ALFALFA
JOANNE 2-6 (PETROCORP)
36.875
%
31.7125
%
217


OK
ELLIS
ROPER 22-5H
98.7054
%
77.4933
%
218


TX
ROBERTS
MAHLER #13H (NWD 12)
100
%
87.5
%
219


OK
GRADY
EARL 1-30H (CNVTD PUD)
87.8073
%
69.6522
%
220


TX
POLK
WING #1 NWD07
87.2353
%
68.0435
%
221


TX
HEMPHILL
DIXON #5635H (NWD 14)
100
%
79.25
%
222


OK
ELLIS
SAM B 23-4H
82.975
%
63.816
%
223


OK
ELLIS
GILSON 25-2H
90.6836
%
70.1347
%
224


OK
LATIMER
GOLIGHTLY #4 (02CPUD)
67.3552
%
53.9549
%
225


OK
ELLIS
RIDER 8-3H
100
%
78.7107
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
226


TX
ROBERTS
MAHLER 106 #9H (NWD 14)
76.5496
%
61.4853
%
227


OK
ELLIS
SHERRILL 3-2H
93.5317
%
74.8519
%
228


OK
CADDO
PATTERSON 34- 1
94.8818
%
75.6223
%
229


OK
LATIMER
HAWTHORNE #2
30.7718
%
23.1656
%
230


OK
GRADY
SINGLETON TR 2H-36 CNVTD PUD
68.6261
%
55.2696
%
231


TX
ROBERTS
MAHLER 106 #8H (NWD 14)
38.746
%
31.0936
%
232


TX
WHEELER
BLASDEL 180 #4H (CNV PUD)
70
%
52.5
%
233


OK
LATIMER
LIVELY #9 CVTDPUD
21.7325
%
18.6659
%
234


TX
HEMPHILL
WEBB ESTATE, A #7190H (NWD 12)
83
%
62.25
%
235


OK
GRADY
GB RANCH 1-30H CNVTD PUD
79.6068
%
63.0983
%
236


OK
ROGER MILLS
MOORE 5-14H (NWD11)
14.9664
%
12.131
%
237


OK
LATIMER
MARTIN #4 NWD08
97.6396
%
76.7301
%
238


OK
LATIMER
GOLIGHTLY #3 CPUD-SHAY
77.3434
%
61.4563
%
239


TX
HEMPHILL
ISAACS B #5H (NWD 10)
34.9566
%
30.2374
%
240


OK
KINGFISHER
STAR MISENER-HUNTON UNIT
—
%
9.412
%
241


OK
BEAVER
FISH #1H (CNV PUD)
98.9503
%
79.5826
%
242


TX
HARDIN
BLACK STONE-DUFF#1 NWD03
99.5142
%
74.6782
%
243


TX
HEMPHILL
VOLLMERT C #8 (NWD 08)
99.8096
%
81.0953
%
244


OK
LATIMER
THORNTON #3 ST
57.499
%
46.7179
%
245


OK
LATIMER
COX #3 SHAY NWD01
63.9431
%
49.5428
%
246


TX
HEMPHILL
KING A #1H (NWD 11)
27.7959
%
23.9841
%
247


TX
ROBERTS
MAHLER #9 (CNV PUD)
99.6975
%
87.2353
%
248


OK
ELLIS
STAHLMAN 15-2H
85
%
63.75
%
249


TX
HANSFORD
SHAPLEY #3
75.4243
%
62.9177
%
250


OK
CADDO
COOLEY 1-1 NE/4
75.2496
%
61.9719
%
251


TX
ROBERTS
MAHLER #6 (NWD 98)
98.4448
%
86.1517
%
252


OK
ELLIS
MANSKE 34-4H
100
%
78.4441
%
253


TX
HEMPHILL
MEEK #6833H (NWD 13)
100
%
79.25
%
254


OK
WOODWARD
BELL #26-3
75.7377
%
56.8567
%
255


OK
ELLIS
COLEEN 17-2H
100
%
78.7107
%
256


TX
ROBERTS
WATERFIELD B 100 #2H (CNV PUD)
100
%
88.2813
%
257


OK
ELLIS
ERIN 4-3H
77.5235
%
65.2008
%
258


TX
ROBERTS
CHAMBERS, FM #1H (CNV PUD)
34.9824
%
30.6096
%
259


OK
ELLIS
HALEY 16-3H
76.25
%
60.0216
%
260


TX
LIPSCOMB
BECK C #3 (NWD 97)
98.6049
%
86.2792
%
261


OK
GRADY
BARBARA 1-9 PH (NWD15)
99.2237
%
77.8521
%
262


TX
HEMPHILL
WRIGHT A #3H (CNV PUD)
39.8297
%
34.3504
%
263


TX
HEMPHILL
HOLLAND A #1 (NWD 08)
49.9048
%
40.5476
%
264


TX
ROBERTS
MAHLER A #3H (CNV PUD)
88.7491
%
69.5571
%
265


OK
ELLIS
SAM B 23-3H
85.8018
%
65.9103
%
266


OK
BEAVER
PUGH #1H (NWD 10)
99.8759
%
79.6511
%
267


OK
LATIMER
MAXEY #4 L ATOKA CVTDPUD
52.0734
%
39.0039
%
268


TX
HEMPHILL
PRATER 33 #3H (NWD 13)
88.7403
%
67.182
%
269


OK
LATIMER
MELONE #2 NWD09
35.6867
%
28.8719
%
270


TX
HEMPHILL
HALEY 155 #1H (CNV PUD)
80
%
64.2
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
271


TX
HEMPHILL
PRATER 33 #5H (NWD 14)
80.781
%
60.7152
%
272


OK
GRADY
DEKINDER 1H-4 (NWD 14)
12.7243
%
11.2334
%
273


OK
CADDO
HAAS A 2-35
37.3438
%
28.2621
%
274


TX
WHEELER
TREADWELL 35 #1H (NWD 13)
31.2961
%
24.5725
%
275


OK
CADDO
FUERTH #1-23(NWA00)
59.3696
%
48.341
%
276


OK
BLAINE
OUTHIER #2
99.8729
%
82.2311
%
277


OK
CADDO
JONES #1-26A
80.031
%
63.0083
%
278


TX
TYLER
CREEL #1 (NWD14)
100
%
75
%
279


TX
HEMPHILL
WEBB ESTATE, A #4190H (CNV PUD)
82.9583
%
62.2187
%
280


OK
HARPER
FREEMAN #3-25H (NWD 2014)
63.2044
%
54.5463
%
281


TX
ROBERTS
MAHLER D #3H (CNV PUD)
99.9498
%
75.9618
%
282


OK
ELLIS
MILTON 26-4HX
90.8693
%
71.5238
%
283


TX
HEMPHILL
MATHERS RANCH 167 #2H (NWD 13)
5.9189
%
5.1503
%
284


TX
POLK
WING #5 CVTDPUD
87.2495
%
68.0546
%
285


OK
ELLIS
HALEY 16-4H
75
%
59.0247
%
286


OK
ELLIS
SHERRILL 3-1H
93.5317
%
74.8519
%
287


TX
OCHILTREE
COURSON 488 #1
23.8311
%
17.9781
%
288


OK
LATIMER
MOSS #1 (99 CV PUD)
94.3097
%
76.3761
%
289


OK
GRADY
WOOD E L #1
37.284
%
32.6235
%
290


OK
CUSTER
DERBY #1
13.1442
%
10.6797
%
291


OK
ELLIS
SHERRILL 2-3H
75
%
59.7821
%
292


OK
ELLIS
EHRLICH 11-4H
93.75
%
73.6906
%
293


TX
HEMPHILL
NOAH #817H (NWD 13)
100
%
78.7854
%
294


OK
LATIMER
SCHARFF #6 CNVTD PUD
12.6271
%
9.5832
%
295


OK
ELLIS
LAURA 1-7H
84.375
%
71.6585
%
296


OK
ELLIS
STUBBS 12-4H
71.8579
%
58.8875
%
297


TX
HEMPHILL
KING A #3H (NWD 14)
43.3965
%
37.2797
%
298


TX
HEMPHILL
HALEY 153 #2H (NWD 11)
49.9749
%
43.2283
%
299


OK
ROGER MILLS
FARR #1-13 (CNVTD PUD)
99.7478
%
80.2656
%
300


TX
HEMPHILL
YOUNG TRUST #4-4H (NWD 10)
22.6022
%
16.8664
%
301


OK
ELLIS
COLEEN 17-3H
100
%
78.7107
%
302


TX
HEMPHILL
HOLLAND C #5730P
81.25
%
68.6562
%
303


TX
LIPSCOMB
IMKE #2
96.7065
%
78.5741
%
304


OK
CUSTER
ASHBY, E 13-29
67.2781
%
54.4552
%
305


TX
HEMPHILL
CARR #5532A
100
%
79.25
%
306


OK
ELLIS
HARRELL 7-4H
84.375
%
71.6585
%
307


TX
POLK
BLACK STONE N-3 NWD14
100
%
75
%
308


TX
ROBERTS
VOLLMERT, JC #11
34.9333
%
30.2173
%
309


TX
HEMPHILL
GEORGE B #5-28
45.124
%
39.4835
%
310


OK
ELLIS
SHANNON 1-8H
100
%
78.7107
%
311


OK
ELLIS
RIDER 9-2H
100
%
78.8694
%
312


OK
LATIMER
DEAR #1
55.1833
%
42.5901
%
313


OK
ELLIS
LAUREN 1-31H
100
%
81.8357
%
314


TX
POLK
BLACK STONE S-1 NWD15
75
%
56.25
%
315


OK
ELLIS
HOUGH 35-4H
100
%
78.7742
%




--------------------------------------------------------------------------------



EXHIBIT A
SCHEDULE OF OIL AND GAS PROPERTIES TO BE MORTGAGED



 
State
County
Name
WI
NRI
316


OK
CIMARRON
STEWART A #2 (NWD 08)
99.8096
%
81.0953
%
317


TX
GRAY
COMBS & WORLEY A LEASE
55.2464
%
48.3406
%
318


TX
HEMPHILL
ABRAHAM A #4026
73.2798
%
60.1122
%
319


OK
CLEVELAND
STATE #1-16 (LINN)
24.0055
%
21.0048
%
320


OK
HARPER
BENGSTON B #004
87.456
%
76.524
%
321


TX
CROCKETT
STATE YP #4-#16
99.5515
%
82.9595
%
322


TX
HEMPHILL
VOLLMERT C #6 (CNV PUD)
99.8096
%
81.0953
%
323


TX
HEMPHILL
ETHEREDGE A #1046U
51.0005
%
42.5369
%
324


OK
BEAVER
SAGER #1-8H(NWD 2013)
81.0621
%
62.2951
%
325


OK
ELLIS
BONSER 15 #2HT (CNVTD PUD)
34.9805
%
32.3788
%
326


OK
LATIMER
SCHARFF #9 CVTDPUD CECIL
25.0717
%
19.5381
%
327


TX
HANSFORD
LAIRD #3
98.5134
%
86.1992
%
328


OK
LATIMER
LIVELY #2-6
38.6417
%
32.0278
%
329


OK
GRADY
BRINKS 1-16
55.0281
%
41.2711
%
330


TX
ROBERTS
PARSELL RANCH 35-4A
46.45
%
38.9756
%
331


OK
STEPHENS
SAIRD 2
4.5
%
18.675
%
332


TX
ROBERTS
WATERFIELD C #12H (CNV PUD)
100
%
88.2813
%
333


OK
ROGER MILLS
WILSON A #2(NWD04)
90.5051
%
73.2095
%
334


TX
TYLER
WILDWOOD GU A-2 NWD07
99.6975
%
75.0711
%
335


OK
MCCLAIN
SOUTH CANADIAN LAND 1-11 (NWD10)
99.8759
%
79.9546
%
336


OK
ELLIS
RAYLYNN 1-35H
100
%
78.7107
%
337


TX
LIPSCOMB
MOHR #2,3,4
98.4337
%
86.1295
%
338


TX
HEMPHILL
SHELL #1 (NWD 99)
98.9479
%
69.2635
%
339


OK
ELLIS
GILSON 25-3H
90.6836
%
70.1347
%
340


TX
WHEELER
BYERS, RN UNIT #2302P
93.5707
%
72.3806
%
341


OK
CUSTER
FRAZIER #1-2
18.565
%
17.4448
%
342


TX
CRANE
GARY RANCH #1 CNVTD PUD
99.5012
%
78.5111
%
343


TX
OCHILTREE
HILL, SK UNIT #1
90.4936
%
79.3304
%
344


TX
LIPSCOMB
BOOTH, LINCOLN #3
99.7478
%
70.4484
%
345


OK
LATIMER
AUSTIN #1-36 NWD10
30.8573
%
24.668
%
346


OK
ROGER MILLS
MOORE 3-14H (NWD11)
14.9664
%
12.131
%
347


OK
LATIMER
COLVARD #2 (CVTDPUD)
63.52
%
50.586
%
348


OK
LATIMER
MARTIN #1
73.041
%
58.0657
%
349


TX
HEMPHILL
WEBB #3H (CNV PUD)
82.897
%
62.1728
%
350


OK
ELLIS
COLEEN 17-1H
100
%
78.7107
%
351


TX
HEMPHILL
FLOWERS A #1-27
100
%
71.875
%
352


TX
WHEELER
LANCASTER #3-58H (NWD 10)
17.6384
%
14.7218
%
353


OK
CADDO
HENRICKS #3-10 (NWD05)
15.5413
%
11.6617
%






--------------------------------------------------------------------------------





EXHIBIT B


COMPLIANCE CERTIFICATE


BOKF, NA dba Bank of Oklahoma, as
Administrative Agent
Bank of Oklahoma Tower - 8th Floor/Energy Dept.
One Williams Center
Tulsa, Oklahoma 74192


This Compliance Certificate is delivered pursuant to Section 6.1(iii) of that
certain Senior Credit Agreement, dated as of September 13, 2011 (as amended,
modified, supplemented or restated from time to time, the "Credit Agreement"),
by and among Unit Corporation, a Delaware corporation ("Unit") ("Unit" and the
subsidiaries thereof signatory parties to the Credit Agreement, as borrowers,
collectively the "Borrowers"), the Lenders (as therein defined), and BOKF, NA
dba Bank of Oklahoma, as Administrative Agent for the Lenders. Capitalized terms
used herein and not otherwise defined have the respective meanings assigned to
them in the Credit Agreement.


As used in this Compliance Certificate (including the Schedules attached
hereto), "Quarterly Calculation Date" means the last day of the fiscal quarter
ending ___________________, 201__.


The undersigned hereby certifies, represents and warrants as follows:


1. The undersigned is the chief financial officer of Unit and as such he or she
is authorized to execute and deliver this Compliance Certificate on behalf of
the Borrowers and their Subsidiaries (collectively, the "Credit Parties").


2. The undersigned has reviewed the activities of the Credit Parties with a view
to determining whether the Credit Parties have fulfilled their respective
obligations under the Loan Documents.


3. Except as set forth on Schedule I attached hereto, to the best knowledge of
the undersigned, after due inquiry:


(a) each of the Credit Parties has complied with and is in compliance with all
of the terms and provisions of each of the Loan Documents to which it is a
party;


(b) all representations and warranties made by the Borrowers in the Credit
Agreement are true and correct in all material respects as of the date hereof
(other than representations and warranties which refer solely to an earlier
specified date); and


(c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.


4. As of the Quarterly Calculation Date, the Borrowers were in compliance with
the financial covenants set forth in Sections 8.1, 8.2 and 8.3 of the Credit
Agreement, as demonstrated by the computations set forth in Schedule II attached
hereto, calculated in accordance with GAAP to the extent applicable.





--------------------------------------------------------------------------------



5. Schedule III attached hereto contains a complete and accurate list of all
Material Subsidiaries of the Borrowers. The Borrowers have complied with Section
9.2 of the Credit Agreement by causing each of the Material Subsidiaries to
become a party to the Subsidiary Guaranty.


IN WITNESS WHEREOF, I have executed this Certificate this ______ day of
_____________________ 201__.






_____________________________________
_______________________________ (name)
Chief Financial Officer
Unit Corporation







--------------------------------------------------------------------------------



SCHEDULE I
TO COMPLIANCE CERTIFICATE
(Disclosure of Defaults and Non-Compliance)


A.Nature of Default, Event of Default or terms of Loan Documents that have not
been complied with in all material respects:






B. Steps being taken to correct such Default, Event of Default or noncompliance:





--------------------------------------------------------------------------------



SCHEDULE II
TO COMPLIANCE CERTIFICATE


(Financial Covenant Calculations)




1. Calculation of Current Ratio (Section 8.1)
(To be calculated on a consolidated basis for Unit as of the Quarterly
Calculation Date)
    
Current Assets (including Available
 
$_______________________
Aggregate Commitment)
 
 
 
 
 
Divided by: Current Liabilities
 
÷_______________________
 
 
 
Consolidated Current Ratio:
 
- _______________________
 
 
(must be equal to or greater than 1.0 to 1.0)



2. Consolidated Funded Debt-to-EBITDA Ratio (Section 8.2)
(To be calculated on a consolidated basis for Unit as of the Quarterly
Calculation Date commencing with the fiscal quarter ending June 30, 2019 and for
each fiscal quarter ending thereafter)


A. Consolidated Funded Debt

 
$_______________________
 
 
 
B. Consolidated EBITDA
 
$_______________________
 
 
 
C. Consolidated Funded Debt to
 
__________________ to 1.00
EBITDA Ratio (Ratio of Item A to
 
 
Item B)
 
(must not be greater than 4.00 to 1.00)





3. Senior Indebtedness-to-EBITDA Ratio (Section 8.3)
(To be calculated on a consolidated basis for Unit as of the Quarterly
Calculation Date)


A. Senior Indebtedness
 
$_______________________
 
 
 
B. Consolidated EBITDA
 
$_______________________
 
 
 
C. Senior Indebtedness to
 
__________________ to 1.00
EBITDA Ratio (Ratio of Item A to
 
 
Item B)
 
(must not be greater than 2.75 to 1.00)












--------------------------------------------------------------------------------



SCHEDULE III
TO COMPLIANCE CERTIFICATE


(Material Subsidiaries)


As of the Quarterly Calculation Date, the following constituted all of the
Material
Subsidiaries of the Borrowers:





